United States Court of Appeals
                      For the First Circuit


No. 14-1259

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         ROBERT JOUBERT,

                      Defendant, Appellant.


                           ERRATA SHEET

     The concurring opinion of this Court issued on February 11,
2015, is amended as follows:

     On page 23, lines 12-20: Replace "Nat'l Fed'n of Indep. Bus.
v. Sebelius, 132 S. Ct. 2566, 2591 (2012) ("Although the [Commerce]
Clause gives Congress authority to legislate . . . , it does not
license the exercise of any great substantive and independent
power[s] beyond those specifically enumerated. Instead, the Clause
is merely a declaration . . . that the means of carrying into
execution those [powers] otherwise granted are included in the
grant." (second and third alterations in the original) (internal
citations and quotation marks omitted))" with "Nat'l Fed'n of
Indep. Bus. v. Sebelius, 132 S. Ct. 2566, 2589 (2012) (Roberts,
CJ.) (rejecting Congress's ability to enact the Affordable Care Act
under the Commerce Clause, and noting that "[w]hile Congress's
authority under the Commerce Clause has of course expanded with the
growth of the national economy, our cases have 'always recognized
that the power to regulate commerce, though broad indeed, has
limits'" and that the government's theory would "reach beyond the
natural extent of its authority, 'everywhere extending the sphere
of its activity and drawing all power into its impetuous vortex'"
(quoting Maryland v. Wirtz, 392 U.S. 183, 196 (1968) and The
Federalist No. 48, at 309 (James Madison) (Clinton Rossiter ed.,
1961), respectively))."